Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16, 18-21, 31-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18-21, 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOU et al. (US 20160029358) in view of DENG et al. (US 20190104549) and YI et al. (US 20120076126).

Regarding claims 14, 31, HOU teaches a method, comprising: 
determining one or more beam indices fulfilling at least one criteria utilizing the at least one beam- specific random access channel parameter (par. 32, measuring CSI-RS); 
selecting a first beam-specific random access channel preamble for one of the one or more beam indices (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam); and 
performing random access based on at least the first beam-specific random access preamble (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam).
However, HOU does not teach receiving, at a user equipment of a communication network, an indication to use at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold; 
receiving a beam-specific backoff indicator for the one of the one or more beam indices in a random access response; and
when configured by the communication network, by the RAR for the user equipment from sending a random access channel signal using the first beam-specific random access channel preamble for the one of the one or more beam indices, by the user equipment re-initiating random access utilizing a second beam-specific random access channel preamble for another one of the one or more beam indices.
 
But, DENG in a similar or same field of endeavor teaches receiving, at a user equipment of a communication network, an indication to use at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold (par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”, the quality metric threshold for measuring receiving beams would indicates beam reception level reference threshold); receiving a beam-specific backoff indicator for the one of the one or more beam indices in a random access response (par. 248, par. 353, 355, SCmB send back RAR to mWTRU, the RAR includes the backoff indicator); and when configured by the communication network, by the RAR for the user equipment from sending a random access channel signal using the first beam-specific random access channel preamble for the one of the one or more beam indices (par. 324, select a UL beam based on one or more RARs), by the user equipment re-initiating random access utilizing a second beam-specific random access channel preamble for another one of the one or more beam indices (par. 324, select a UL beam based on one or more RARs).


Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DENG in the system of HOU for the eNB providing the parameters to the UE.
The motivation would have been to provide on-demand beam measurement. 
However, HOU does not teach by the beam-specific backoff indicator to prohibit the user equipment from sending a random access channel signal using the first random access channel preamble for a predefined time period.
But, YI et al. (US 20120076126) in a similar or same field of endeavor teaches when configured by the communication network, by the beam-specific backoff indicator to prohibit the user equipment from sending a random access channel signal using the first UL CCs-specific random access channel preamble for a predefined time period for the one of the one or more UL CCs (par. 21, applying a backoff period to the first UL CC in consideration of the backoff indicator received through the first random access response message), by the user equipment re-initiating random access utilizing a second UL CCs-specific random access channel preamble for another one of the one or more UL CCs (par. 21, transmitting a second random access preamble to the eNB through a second UL CC to which a backoff period is not applied from among the plurality of UL CCs even during the backoff period of the first UL CC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of HOU and DENG for sending the random access channel preamble.
The motivation would have been to reduce a time required for a random access procedure while minimizing an increase in complexity of the random access procedure due to use of a plurality of CCs.

Regarding claims 15, 32, HOU teaches the method of claim 14, wherein the utilization of the at least one beam-specific random access channel parameter comprises determining a set of available contention-based preambles in a cell during a random access channel procedure (HOU par. 33, the 64 total preambles may be grouped into several groups, where each group corresponds to one horizontal/vertical beam…a new preamble may be defined for each horizontal/vertical beam (e.g., 64 preambles per vertical beam)).

Regarding claims 16, 33, HOU teaches the method of claim 14, wherein the selecting comprises considering preambles that map to at least one beam index of the one or more beam indices as potential preambles for contention-based random access channel access (par. 33, 34, where each group corresponds to one horizontal/vertical beam…a new preamble may be defined for each horizontal/vertical beam (e.g., 64 preambles per vertical beam)… eNB can determine the selected horizontal/vertical beam, which is mapped to the preamble…beam_id).

Regarding claim 18, 34, HOU or DENG teaches the method of claim 14, wherein the utilizing determining one or more beam indices fulfilling the at least one criteria is based on a beam quality associated with the one or more beam indices, wherein the beam quality is based on at least one of a reference signal received power or a reference signal received quality (HOU par. 32, 33, 34, 37, measure a common CSI-RS; DENG par. 146, 157, 158, 159, 208, RSSI/RSRP/RSRQ/CQI).

Regarding claim 19, 35, DENG teaches the method of claim 14, wherein the indication indicates to the user equipment how to use the at least one beam-specific random access channel parameter in a random access channel procedure (par. 146, 157, 158, 159, 208, The BMR may include one or more parameters and/or sets of parameters which may include one or more of an adaptive antenna reference signal (AARS) sequence, time and frequency resource allocations, uplink grants for BMR feedback, reporting quality metric thresholds, number of quality metrics to report, a new or updated BMR indicator, a BMR trigger, and the like).

Regarding claims 20, 36, DENG teaches the method of claim 14, wherein the at least one beam-specific random access channel parameter further comprises at least one of a beam reception level offset, or a preamble selection weight (par. 159, “For one or each RACH or preamble parameter such as the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters may be provided by the SCmB from which the mWTRU may choose, e.g., one, for its transmission of the RACH or preamble”, the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters would consider as a weight).

Regarding claims 21, 37, DENG teaches the method of claim 14, wherein the at least one beam-specific random access channel parameter further comprises at least one beam-specific back-off indicator (par. 159, 361, 362, backoff indicator).

Regarding claim 38, HOU teaches an apparatus (fig. 4, eNB), comprising: 
at least one processor (fig. 4, eNB); and 
at least one memory including computer program code (fig. 4, eNB), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to determine that a user equipment is to measure the reference signal (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam); and 
wherein the indicating cause the user equipment to utilize the at least one first beam-specific random access channel parameter to determine one or more beam indices (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam) and select, a beam-specific random access channel preamble based on the one or more beam indices (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam).
However, HOU does not explicitly teach indicate to a user equipment to select at least one first beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold;
But, DENG in a similar or same field of endeavor teaches cause the apparatus at least to determine that a user equipment is to consider at least one random access channel parameter (par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”); 
indicate to a user equipment to select at least one first beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold (par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”, the quality metric threshold for measuring receiving beams would indicates beam reception level reference threshold);
receive a first random access with the first beam-specific random access preamble (fig. 23, par. 248, SCmB receives Preamble from mWTRU); and
communicate a beam-specific backoff indicator for the one of the one or more beam indices in a random access response (par. 248, par. 353, 355, SCmB send back RAR to mWTRU, the RAR includes the backoff indicator) such that, when configured by the apparatus, by the RAR for the user equipment from sending a random access channel signal using the first beam-specific random access channel preamble for a predefined time period for the one of the one or more beam indices (par. 324, select a UL beam based on one or more RARs)
by receiving from the user equipment a second random access utilizing a second beam-specific random access channel preamble for another one of the one or more beam indices (par. 324, select a UL beam based on one or more RARs).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DENG in the system of HOU for the eNB providing the parameters to the UE.
The motivation would have been to provide on-demand beam measurement. 
However, HOU does not teach by the beam-specific backoff indicator to prohibit the user equipment from sending a random access channel signal using the first random access channel preamble for a predefined time period.

But, YI et al. (US 20120076126) in a similar or same field of endeavor teaches when configured by the apparatus, by the beam-specific backoff indicator to prohibit the user equipment from sending a random access channel signal using the first beam-specific random access channel preamble for a predefined time period for the one of the one or more UL CCs (par. 21, applying a backoff period to the first UL CC in consideration of the backoff indicator received through the first random access response message)
by receiving from the user equipment a second random access utilizing a second beam-specific random access channel preamble for another one of the one or more UL CCs (par. 21, transmitting a second random access preamble to the eNB through a second UL CC to which a backoff period is not applied from among the plurality of UL CCs even during the backoff period of the first UL CC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of HOU and DENG for sending the random access channel preamble.
The motivation would have been to reduce a time required for a random access procedure while minimizing an increase in complexity of the random access procedure due to use of a plurality of CCs.


Regarding claim 39, HOU or DENG teaches the apparatus of claim 38, wherein the utilizing is based on a beam- specific parameter being above the beam reception level reference threshold (HOU par. 32, 33, 34, 37, measure a common CSI-RS; DENG par. 146, 150, 157, 158, 159, 163, 208, “…compare the AARS correlation result with a pre-defined or scheduled threshold to determine a ranking of AARS…”, “…above a pre-defined or configured quality (e.g. quality threshold)…”).

Regarding claim 40, DENG teaches the apparatus of claim 38, wherein the at least one beam-specific random access channel parameter further comprises at least one of a beam reception level offset, or a preamble selection weight (par. 159, “For one or each RACH or preamble parameter such as the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters may be provided by the SCmB from which the mWTRU may choose, e.g., one, for its transmission of the RACH or preamble”, the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters would consider as a weight).

Regarding claim 41, DENG teaches the apparatus of claim 38, wherein the at least one beam-specific random access channel parameter further comprises at least one beam-specific back-off indicator (par. 159, 361, 362, backoff indicator).

Regarding claim 42, DENG teaches the apparatus of claim 38, wherein the indication of the at least one beam-specific random access channel parameter comprises sending the at least one beam- specific random access channel parameter in system information broadcast in a system information block (par. 159, SIB or SIBs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/10/2022